MARTIN, District Judge
(orally). The merchandise in question is described by the local appraiser as a “liquid extract of the coffee bean.” What facts he had before him upon which to base this conclusion does not appear. The merchandise was assessed for duty by ■the collector of customs at the rate of 20 per cent, ad valorem under section 6 of the tariff act of July 24, 1897, c. 11, 30 Stat. 205 (U. S. Comp. St. 1901, p. 1693), which provides for all unenumerated manufactured articles. The protest sets up various claims; but upon the argument counsel for the importer, while not waiving his claim to free entry under paragraph 529, § 2, Free List, 30 Stat. 197 (U. S. Comp. St. 1901, p. 1682), stated, using his own language, “my contention is that it [the merchandise in question herein] is covered by paragraph 283 [Schedule G, 30 Stat. 172 (U. S. Comp. St. 1901, p. 1652)], either as an ‘article used as coffee or as a substitute for coffee/ directly or by similitude.”
Two witnesses only testified before the Board of Appraisers. No additional evidence was introduced in this court. Neither of the witnesses was able to state what the article consisted of. The board finds that it is a manufactured article, and not specially provided for in any of the paragraphs of the act, and therefore assessable under section 6. They found from the meager evidence before them that the article was not coffee, and further, that it- cannot “come under paragraph 283, as it is apparent from the reading of that paragraph that it is intended to cover commodities that are not coffee, and yet used as a substitute for it.” The importer was content to bring this case before the court, resting upon that meager evidence. Apparently Congress intended by paragraph 283 to provide for a cheap article as a substitute for coffee. It does not affirmatively appear that the article here in question is a cheap commodity. It was within the knowledge of the importer to give evidence of the cost of the product, but he is silent upon that subject. As the case stands, I cannot assume that this article comes within the classification of articles that Congress intended should be included in paragraph 283.
*909In my opinion, there are not sufficient facts presented to justify the court in disturbing the findings or overruling the conclusions of the board. Their decision is affirmed.